DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Group I, corresponding to claims 1-8 and 17 in the reply filed on 2/12/21 is acknowledged.
Claim Objections
	Claims 6-7 are objected to because of the following informalities:
The preamble states “The package structure according to any one of claim 1”, which should be “The package structure according to claim 1”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2011/0127548) in view of Tsujimura (U.S. PGPub 2010/0090587).
Regarding claim 1, Lee teaches a package structure (Fig. 6) comprising a first substrate and a second substrate disposed opposite to each other (110, 170, [0061]); a peripheral portion of the first and second substrate being provided with a sealing recess which is a sealing groove (114, 172, [0061]); a first sealing structure disposed between the first substrate and the second substrate and located at a peripheral region of the first substrate, a second sealing structure disposed in the sealing recess, wherein the first sealing structure is bonded to the second sealing structure (Fig. 6, 130, [0069], [0071]).
Lee does not explicitly teach wherein the sealing recess is a sealing hole. 
Tsujimura teaches wherein a substrate comprises a sealing hole in first and second substrates as an alternative to a sealing groove ([0054]-[0055], Figs. 6-7). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Tsujimura with Lee such that the package structure comprises a sealing hole for the purpose of improving the adhesion of the sealing member according to a known alternative in the art (Tsujimura, [0055]). 
Regarding claim 2, the combination of Lee and Tsujimura teaches wherein the peripheral region of the first and second substrates are each provided with sealing holes which are uniformly arranged (Lee, [0066], same width/spacing; Tsujimura, Fig. 7). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee and Tsujimura for the reasons set forth in the rejection of claim 1. 
Regarding claim 3, the combination of Lee and Tsujimura teaches wherein the sealing holes on the sealing holes on the first substrate correspond to the sealing holes on the second substrate in a one-to-one manner, and the orthographic projections of the sealing holes of the first substrate and the sealing holes of the second substrate, which correspond to each other, on a plane where the first substrate is located have overlap regions (Lee, [0065]-[0066]; Tsujimura, Fig. 6, [0054]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee and Tsujimura for the reasons set forth in the rejection of claim 1.
Regarding claim 4, the combination of Lee and Tsujimura teaches wherein any one of the sealing holes has a longitudinal cross-section of a rectangular or trapezoidal shape along a central axis thereof, and has a lateral cross-section of a rectangular, circular or triangular shape, the lateral cross-section being perpendicular to the longitudinal cross-section (Tsujimura, Figs. 7-8) and the central axes of the sealing holes of the first substrate and the central axes of the corresponding sealing holes of the second substrate are substantially collinear (Lee, [0065]-[0066], Tsujimura, Fig. 6, [0054]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee and Tsujimura for the reasons set forth in the rejection of claim 1.
Regarding claim 17, the combination of Lee and Tsujimura teaches a display device comprising an OLED device sealed in the package structure (Lee, [0040], [0050]-[0051]; Tsujimura [0054]-[0055]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee and Tsujimura for the reasons set forth in the rejection of claim 1.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2011/0127548) in view of Tsujimura (U.S. PGPub 2010/0090587) and further in view of Wu (U.S. PGPub 2014/0332774).
Regarding claim 5, Lee and Tsujimura do not explicitly teach wherein the sealing hole is a circular hole and a diameter of the sealing hole is in a range from 0.5 mm to 2 mm.
Wu teaches wherein a sealing hole in a substrate may be rectangular or circular ([0051], Fig. 2) and wherein the minimum diameter of the sealing hole is 0.4 um ([0052]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee and Tsujimura with Wu such that the sealing hole is a circular hole and a diameter of the sealing hole is in a range from 0.5 mm to 2 mm because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2011/0127548) in view of Tsujimura (U.S. PGPub 2010/0090587) and further in view of Liu (U.S. 2015/0194627).
Regarding claim 6, the combination of Lee and Tsujimura does not explicitly teach a third sealing structure disposed between the first substrate and the second substrate and located at the peripheral region of the first substrate, the first sealing structure being located around the third sealing structure, wherein the first substrate, the second substrate, and the third sealing structure form a sealed cavity for encapsulating therein a device to be packaged. Regarding the limitation “for encapsulating therein a device to be packaged”, recitation with respect to the manner in which a claimed apparatus is intended 
Liu teaches a first and second substrate (100, 200, Fig. 6); a first sealing structure located at a peripheral region of the first substrate (102, [0037]); a third sealing structure disposed between the first and second substrates and located at the peripheral region of the first substrate, the first sealing structure being located around the third sealing structure (Fig. 6, 102); wherein the first substrate, the second substrate, and the third sealing structure form a sealed cavity for encapsulating a device to be packaged ([0029], [0039]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Liu with Lee and Tsujimura such that the device comprises a third sealing structure disposed between the first substrate and the second substrate and located at the peripheral region of the first substrate, the first sealing structure being located around the third sealing structure, wherein the first substrate, the second substrate, and the third sealing structure form a sealed cavity for encapsulating therein a device to be packaged for the purpose of sealing the package to prevent moisture and oxygen penetration (Liu, [0005]-[0007], [0035]).
Regarding claim 8, the combination of Lee, Tsujimura, and Liu teaches wherein the forming material of the first sealing structure comprises UV glue and forming material of the third sealing structure comprises frit glue (Liu, [0035]-[0036], [0007]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 Therefore it would have been obvious to a person having ordinary skill in the art at the end of the effective filing date to further combine the teachings of Lee, Tsujimura, and Liu such that the elasticity of the UV glue is set to be greater than that of the frit glue for the reasons set forth in the rejection of claim 6. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2011/0127548) in view of Tsujimura (U.S. PGPub 2010/0090587) and further in view of Senoo (U.S. PGPub 2017/0133626).
Regarding claim 7, the combination of Lee and Tsujimura does not explicitly teach a support pillar disposed between the first substrate and the second substrate, wherein the first substrate, the second substrate, the support pillar, and the first sealing structure form a sealed cavity for encapsulating therein a device to be packaged.
Senoo teaches first and second substrates (2, 3, Fig. 1); a first sealing structure located at a peripheral region of the first substrate (5, [0051]); a support pillar disposed between the first and second substrates ([0055], Figs. 1-2, 16a); wherein the first substrate, the second substrate, the support pillar, and the first sealing structure form a sealed cavity for encapsulating therein a device to be packaged ([0038]). Regarding the limitation “for encapsulating therein a device to be packaged”, recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Senoo with Lee and Tsujimura such that the device comprises a support pillar disposed between the first substrate and the second substrate, wherein the first substrate, the second substrate, the support pillar, and the first sealing structure form a sealed cavity for encapsulating therein a device to be packaged for the purpose of sealing the package and ensuring the strength of the package ([0022]).



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812